[Cite as Shaheed v. Fifth Third Mtge. Co., 2013-Ohio-2705.]




                    Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA



                              JOURNAL ENTRY AND OPINION
                                       No. 99339


              LAUREN SUHAYLAH SHAHEED, ET AL.
                                                  DEFENDANTS-APPELLANTS

                                                     vs.

                FIFTH THIRD MORTGAGE COMPANY
                                                  PLAINTIFF-APPELLEE




                                           JUDGMENT:
                                            DISMISSED


                                      Civil Appeal from the
                             Cuyahoga County Court of Common Pleas
                                      Case No. CV-736939

            BEFORE:              Blackmon, J., Rocco, P.J., and E.T. Gallagher, J.

            RELEASED AND JOURNALIZED:                         June 27, 2013
                                                     -i-
ATTORNEYS FOR APPELLANTS

Gary Cook
Michael Aten
Westgate Towers, Suite 501
20525 Center Ridge Road
Rocky River, Ohio 44116


ATTORNEYS OR APPELLEE

Kriss D. Felty
David M. Gauntner
Felty & Lembright Company, L.P.A.
1500 West Third Street, Suite 400
Cleveland, Ohio 44113
PATRICIA ANN BLACKMON, J.:

      {¶1} Sua Sponte, we dismiss the appeal for lack of a final, appealable order.

Appellant Lauren S. Shaheed appeals from the alleged denial of her Civ.R. 60(B) motion

for relief from a default judgment for a decree of foreclosure issued in favor of

plaintiff-appellee Fifth Third Mortgage Company. However, pursuant to Civ.R. 58(A),

it does not appear in the record that there was ever a judgment entry journalizing a denial

of said motion.     Thus, there is no final, appealable order until the judgment entry has

been filed journalizing the decision Shaheed purports to appeal.     See App.R. 4(A) and

(C); see generally Cleveland v. Trzebuckowski, 85 Ohio St.3d 524,1999-Ohio-285,709

N.E.2d 1148; Columbus v. Triplett, 10th Dist. No. 99AP-368, 1999 Ohio App. LEXIS

5983 (Dec. 14, 1999).

      {¶2}   This cause is dismissed.

      It is ordered that appellee recover from appellants costs herein taxed.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




PATRICIA ANN BLACKMON, JUDGE

KENNETH A. ROCCO, P.J., and
EILEEN T. GALLAGHER, J., CONCUR
KEY WORDS:
Case No. 99339